Per Curiam. On June 21, 1996, we issued a show-cause order to the appellant’s counsel for failure to file the appellant’s brief after having been granted four extensions totaling 104 days. The appellant’s brief was tendered on June 28, 1996. However, his counsel was given seven days to correct this brief. A brief containing sixteen pages of abstract and three pages of argument was ultimately filed on July 9, 1996. On August 6, 1996, the State filed a Motion to Direct Compliance with Rule 4-3 (h) because the appellant’s counsel had only abstracted the parts of the record which pertained to the one issue he raised on appeal. Because the appellant was sentenced to life without parole, Rule 4-3 (h) requires that the appellant abstract all rulings adverse to him. On September 9, 1996, this court granted the State’s motion and allowed the appellant until September 29, 1996 to file a brief in compliance with Rule 4-3 (h).  However, also on September 9, 1996, appellant’s counsel filed two additional motions which are now before this court, a motion to amend brief, and a motion to supplement the record. In his motion to supplement the record, appellant’s counsel asserts that the omnibus hearing was not transcribed and is not a part of the record, and asks that the court reporter be ordered to prepare a transcript of this hearing. In the motion to amend his brief, he requests that he be allowed to supplement his brief with an abstract of this hearing. As it will be necessary for the omnibus hearing to be transcribed if the appellant is to comply with Rule 4-3 (h), we grant the motions. The court reporter is directed to complete the record as requested within thirty days of this opinion, and appellant’s amended brief shall be due seven days thereafter. Although the concurring justice has taken issue with this court’s dismissal of the State’s appeal in a previous and unrelated case, we do not need to belabor the obvious. There is a significant and inherent difference between appeals brought by criminal defendants and those brought on behalf of the state. The former is a matter of right, and to cut off a defendant’s right to appeal because of his attorney’s failure to follow rules would violate the Sixth Amendment right to effective assistance of counsel. See Franklin v. State, 317 Ark. 42, 875 S.W.2d 836 (1994); Ark. R. App. P. — Crim. 1. The latter is not derived from the Constitution, nor is it a matter of right, but is granted pursuant to our rules. See Ark. R. App. P. — Crim. 3. We further gave the State fair notice in State v. Parkman, 325 Ark. 35, 923 S.W.2d 281 (1996) which was handed down on June 3, 1996: Henceforth, we will not entertain appeals by the State when the State’s brief is not filed in accordance with the specific deadline in the final extension granted by this Court. Glaze, J. concurs.